MORRIS, Judge.
We note that the bill of indictment contained two counts— one for felonious forgery and one for feloniously uttering a forged instrument. It appears that the first count, forgery, may be fatally defective. However, the indictment for the felony of uttering a forged instrument is, in all respects, proper. This was the charge to which defendant entered a plea of guilty. The transcript of his plea and the adjudication of the court thereon appear in the record. The sentence imposed is within the statutory limits.
No error.
Judges Campbell and Parker concur.